Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2021.

Status of Claims
The action is reply to Application filed of June 28, 2019. Claims 1-10 are currently pending. Claims 6-8 are withdrawn. Claims 1-5 and 9-10 are being examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 has been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a cutting device” in claim 1, line 6 and claim 10, line 15 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 3 is objected to because of the following informalities:
In claim 3, line 1 “the diameter of the vacuum hole” should be “a diameter of the vacuum hole”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (CN 108581233) in view of Zhong (CN 202895332).
Regarding claim 1, Qin discloses: a cutting platform (Figures 1A/B element 101), comprising: 
a first bonding surface (see Detail A in the annotated figure below); 
a second bonding surface (see Detail B in the annotated figure below) that is opposite to the first bonding surface (see annotated figure below) and is used for bonding with a piece to be cut (element 102); 
a cutting groove (element 103) that penetrates the first bonding surface and the second bonding surface (see annotated figure below element 103 penetrates Detail A and Detail B) and corresponds to a cutting path (see page 3 paragraph 007, ll. 4-7) of a cutting device (element 106), and comprises a first groove wall surface (see Detail C in the annotated figure below) and a second groove wall surface (see Detail D in the annotated figure below) opposite to each other.

    PNG
    media_image1.png
    655
    1613
    media_image1.png
    Greyscale

However, Qin appears to be silent wherein a distance between the first groove wall surface and the second groove wall surface increases in a direction from the second bonding surface to the first bonding surface.
Zhong teaches it was known in the art to have a cutting platform (Figure 2 elements 3/4) comprising a first bonding surface (Detail A), a second bonding surface (Detail B), a cutting groove (elements 1/11/41) that penetrates the first bonding surface and the second bonding surface, and wherein a distance between the first groove wall surface (Detail C) and the second groove wall surface (Detail D) increases in a direction from the second bonding surface to the first bonding surface (see annotated figure below and see also under title “Embodiment one” paragraph 004, ll. 1-4 where the prior art states that element 41 upper end inner diameter is identical to element 11 and the lower end diameter are “greater” than the upper end diameter).

    PNG
    media_image2.png
    615
    489
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Qin with the teachings of Zhong to provide wherein a distance between the first groove wall surface and the second groove wall surface increases in a direction from the second bonding surface to the first bonding surface. Doing so provides additional space for waste material to be discharged and thus prevents clogging by the waste material during cutting operations. 
Regarding claim 2, Qin discloses: the cutting platform according to claim 1, further comprising a vacuum hole (element 104) that penetrates the first bonding surface and the second bonding surface that is provided on at least one side of the cutting groove (see annotated figure below).

    PNG
    media_image1.png
    655
    1613
    media_image1.png
    Greyscale

Regarding claim 3, Qin modified discloses: the cutting platform according to claim 2, wherein the diameter of the vacuum hole does not change in a direction from the second bonding surface to the first bonding surface (see annotated figure above element 104 (vacuum hole) having the same diameter from a direction from the second bonding surface (Detail B) to the first bonding surface (Detail A)), but appears to be silent wherein a minimum distance on the second bonding surface between the vacuum hole and the cutting groove is less than or equal to 10 mm.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin to provide wherein a minimum distance on the second bonding surface between the vacuum hole and the cutting groove is less than or equal to 10 mm, since such modification would have involved a mere change in size. Doing so provides the user with a cutting platform having vacuum holes close to the cutting groove to provide securement of the piece that has been in cut in order to avoid the work piece from being loose and damaged by the cutting device during operations. See MPEP 2144.04 (IV)
Regarding claim 9, Qin modified discloses all of the elements as stated above in the rejection of claim 1, but appears to be silent wherein the cutting platform according to claim 1, wherein a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin to provide wherein a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm, since such modification would have involved a mere change in size. Doing so provides additional space for waste material to be discharged and thus prevents clogging by the waste material during cutting operations. See MPEP 2144.04 (IV)
Regarding claim 10, Qin discloses: a cutting equipment (Figures 1A/B), comprising: 
a machine table (see page 4 paragraph 003, ll. 1-18 where the prior art sates using  “a first vacuum absorption”); 
a cutting platform (element 101)comprising: 
a first bonding surface (see Detail A in the annotated figure below); 
a second bonding surface (see Detail B in the annotated figure below) that is opposite to the first bonding surface (see annotated figure below) and is used for bonding with a piece to be cut (element 102); 
a cutting groove (element 103) that penetrates the first bonding surface and the second bonding surface (see annotated figure below element 103 penetrates Detail A and Detail B) and corresponds to a cutting path (see page 3 paragraph 007, ll. 4-7) of a cutting device (element 106), and comprises a first groove wall surface (see Detail C in the annotated figure below) and a second groove wall surface (see Detail D in the annotated figure below) opposite to each other; 
wherein the first bonding surface is bonded to the machine table (see page 4 paragraph 003, ll. 1-18 where the prior art sates using  “a first vacuum absorption” and that it also includes a plurality of first vacuum sub-absorption members corresponding to the suction holes (element 104) of the cutting platform (element 104), thus having the first bonding surface of the cutting platform boding with the machine table), and the second bonding surface is used to bond to the piece to be cut (see annotated figure below showing the second bonding surface (Detail B) bonding to the piece to be cut (element 102)); and a cutting device (element 106) located on a side of the second bonding surface away from the first bonding surface (see annotated figure below), and configured to cut the piece to be cut along the cutting groove (see annotated figure below and see also see page 3 paragraph 007, ll. 4-7 and paragraph 009, ll. 1-10), such that the debris generated through cutting passes through the cutting groove and falls into the machine table (Giving that there is no structural distinguish of the cutting platform and the prior art, and since all structural limitations are met. The prior art will be capable of performing the claim function).

    PNG
    media_image1.png
    655
    1613
    media_image1.png
    Greyscale

However, Qin appears to be silent wherein a distance between the first groove wall surface and the second groove wall surface increases in a direction from the second bonding surface to the first bonding surface.
Zhong teaches it was known in the art to have a cutting platform (Figure 2 elements 3/4) comprising a first bonding surface (Detail A), a second bonding surface (Detail B), a cutting groove (elements 1/11/41) that penetrates the first bonding surface and the second bonding surface, and wherein a distance between the first groove wall surface (Detail C) and the second groove wall surface (Detail D) increases in a direction from the second bonding surface to the first bonding surface (see annotated figure below and see also under title “Embodiment one” paragraph 004, ll. 1-4 where the prior art states that element 41 upper end inner diameter is identical to element 11 and the lower end diameter are “greater” than the upper end diameter).

    PNG
    media_image2.png
    615
    489
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Qin with the teachings of Zhong to provide wherein a distance between the first groove wall surface and the second groove wall surface increases in a direction from the second bonding surface to the first bonding surface. Doing so provides additional space for waste material to be discharged and thus prevents clogging by the waste material during cutting operations. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (CN 108581233) in view of Zhong (CN 202895332) as applied to claim 1 above, and further in view of Brothers (US Patent No. 4,582,305).
Regarding claim 4, Qin modified discloses all of the elements as stated above in the rejection of claim 1, but appears to be silent wherein at least one of the first groove wall surface and the second groove wall surface is an inclined plane, and the inclined plane is inclined in a direction close to the first bonding surface.
Brothers teaches it was known in the art to have a cutting platform (Figures 1A/B and 3-4 element 12) comprising a first bonding surface (Detail A), a cutting groove (element 14) having a first groove wall surface (Detail B) and the second groove wall surface (Detail C), and wherein at least one of the first groove wall surface and the second groove wall surface is an inclined plane (see annotated figure below showing the groove walls (Details B/C) are inclined), and the inclined plane is inclined in a direction close to the first bonding surface (see annotated figure below showing the groove walls (Details B/C) are inclined in a direction close to the first bonding surface (Detail A)).

    PNG
    media_image3.png
    466
    724
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin with the teachings of Zhong to provide wherein at least one of the first groove wall surface and the second groove wall surface is an inclined plane, and the inclined plane is inclined in a direction close to the first bonding surface. Doing so provides additional inclined space for waste material to be discharged and thus prevents clogging by the waste material during cutting operations. 
Regarding claim 5, Qin further modified discloses all of the elements as stated above in the rejection of claims 1 and 4, but appears to be silent wherein the cutting platform according to claim 4, wherein the first bonding surface is a horizontal bonding surface, and an angle between the inclined plane and the first bonding surface is 30° to 85°.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin to provide wherein the first bonding surface is a horizontal bonding surface, and an angle between the inclined plane and the first bonding surface is 30° to 85°, since such modification would have involved a mere change in size. Doing so provides additional angled inclined space for waste material to be discharged and thus prevents clogging by the waste material during cutting operations. See MPEP 2144.04 (IV)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        09/07/2021

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723